Citation Nr: 1514514	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  14-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to residuals of TBI.

3.  Entitlement to service connection for headaches, to include as secondary to residuals of TBI.

4.  Entitlement to service connection for tinnitus, to include as secondary to residuals of TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the issues on appeal were initially addressed by the RO as one issue.  However, the Board has determined that the record necessitates that the Veteran's original claim be addressed as four separate issues, as listed above, to accurately reflect the separate and distinct diagnoses.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The Veteran testified before a Decision Review Officer (DRO) in May 2014 and before the undersigned Veterans Law Judge in October 2014.  Transcript of both hearings are associated with the Veteran's electronic file.

The record reflects that the Veteran's appointment of a representative changed throughout the pendency of this claim, but the most recent appointment, dated in September 2014, appoints the representative listed on the title page of this decision.

The issues of entitlement to service connection for hearing loss, hypertension, facial disfigurement/scar, and cardiac disease, all to include as secondary to residuals of TBI, have been raised by the record in a February 2012 VA examination report and an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of TBI, headaches, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's tinnitus has been shown to have been incurred during active service with symptoms ever since separation. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

With respect to the claim for service connection for tinnitus, based on the evidence of record, the Board has inferred the issue of service connection for tinnitus as separate and distinct from the issue of service connection for residuals of TBI based on the evidence of record.  As the Board is granting the claim for service connection for tinnitus, any deficiency in the duty to notify and assist is nonprejudicial.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, an organic disease of the nervous system is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection Analysis

The Veteran asserts that he has experienced ringing in his ears since service.  During the June 2012 VA audiology examination, the Veteran reported that he first noticed ringing in his ears after his in-service head injury.  He stated that his tinnitus occurs about two to three times a week, and lasts one to two hours at a time.

However, service treatment records are absent any complaints or treatment related to hearing problems, to include tinnitus.  Indeed, the separation examination did not document any hearing problems and according to the June 2012 VA examiner, no threshold shifts were noted in service.  In addition, the 1967 Report of Medical History, signed by the Veteran, denied any hearing loss or ear, nose, or throat trouble, or running ears.  The report also included the Veteran's statement that he was in "good" health.

Post-service, the Veteran filed a claim for service connection for TBI in 2009, over forty years after separation.  According to the June 2012 VA audiology examination report and the October 2014 hearing transcript, the Veteran asserted that his tinnitus is related to his head injury in service.  The earliest medical evidence of record since discharge reflecting a complaint of tinnitus in the February 2012 VA TBI examination report.

In the June 2012 VA audiology examination report, the VA audiologist opined that tinnitus was as likely as not caused by or a result of military noise exposure.  The examiner further stated that there is a 50/50 probability that the Veteran's tinnitus was caused by his head injury or loud noise exposure as both occurred simultaneously during military service.  

The Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  As noted above, the Veteran has reported in-service head injury and noise exposure.  He has stated that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present, and the VA examiner has provided a positive opinion linking the Veteran's current tinnitus with in-service events.  

Given the facts noted above, the Board concludes that the criteria for service connection for tinnitus are met.  


ORDER

Service connection for tinnitus is granted. 


REMAND

Regarding the claims remaining on appeal, the Veteran was provided three VA examinations in February 2012.  One examination was for TBI, one was for PTSD, and a separate neurological examination was conducted.  

According to the 2012 VA PTSD examination report, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria but that the Veteran did have major depressive disorder.  It was opined that there is no evidence to link current depression with military service.  

The TBI examiner concluded that there was no compelling evidence that any emotional/behavioral symptoms are residuals of TBI, however deferred to the VA neurological examination report  regarding whether the Veteran had TBI in service. Although the neurological examination report reflects that the Veteran has a history consistent with a concussional event including mild possible traumatic brain injury, he concluded that the Veteran's complaints of headaches are less likely than not related to an initial mild head injury suffered in service because the history of head injury is inconsistent with a continuing headaches disorder related to such injury as post-traumatic headaches are considered as not being related to injury post injury 5 to 7 years.  

The Veteran was afforded an additional VA examination regarding his claimed headaches in June 2012.  At that time, the examiner stated that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury because there was no treatment for headaches in service and documentation of complaint or treatment since military discharge.

The Veteran submitted a February 2014 private medical opinion from his treating psychiatrist, Dr. T. H., wherein she opines that the Veteran's current disabilities are as likely as not the result of a traumatic brain injury he suffered in the rollover accident while on duty during service.  She further indicated that he has PTSD, learning disabilities, severe continuous headaches, and labile hypertension.  Also, she stated that the Veteran is chronically disabled by PTSD, traumatic brain disorder, and headaches.  Her opinion, in part was based on review of MRI imaging of the Veteran's brain dated in March 2013, which is subsequent to the February 2012 VA examinations.  However, such MRI results, reports, or images are not of record.  On remand, the March 2013 MRI referenced in the February 2014 private opinion should be obtained and associated with the electronic record.

Given the discrepancies between the VA examination reports and the private medical opinion, the Board finds that addendum opinions are needed regarding the Veteran's claimed residuals of TBI, acquired psychiatric disorder, and headaches taking into consideration the findings as noted by the private psychiatrist and so that the examiners can provide a rationale where needed.  A report is adequate when it sufficiently states the medical expert's judgment on a medical question and the supporting rationale, where needed.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  

Specifically, the Board finds that further clarification is needed as to whether any MRI findings reflect residuals of TBI and if so whether the Veteran's claimed headaches are caused or aggravated by any current TBI residuals.  In addition, an opinion regarding whether the Veteran's depression is related to his active duty service, to include his in-service injury, is needed.  

The Veteran also testified during his October 2014 Board hearing that he continues to receive treatment from Dr. T. H.  On remand, any outstanding VA or private treatment records relevant to the Veteran's claim should also be requested if in existence.  See 38 U.S.C.A. § 5103A(West 2014); 38 C.F.R. § 3.159(c) (2014). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for TBI, headaches, or an acquired psychiatric disorder since his service separation.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include the March 2013 MRI.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Obtain and associate with the record any and all outstanding VA treatment records relevant to the Veteran's claims on appeal. 

3.  After undertaking the above development to the extent possible, refer the entire Veteran's claims file to the February 2012 VA TBI examiner so that an Addendum can be created which includes an opinion which takes into account and reconciles the private opinion regarding TBI residuals. 

The examiner is asked to determine whether the Veteran currently experiences any TBI residuals, and, if so, whether the TBI residuals are related to any injury he sustained in-service.

If the Veteran is determined to have any current residuals of TBI related to service, the examiner is asked to opine whether the Veteran's current headaches are at least as likely as not caused or aggravated by any current residuals of TBI.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  

A complete rationale for any opinion expressed and conclusion reached should be set forth, and any contradictory evidence must be addressed. 

If the February 2012 VA TBI examiner is unavailable or unwilling to provide an Addendum report, a medical opinion with supporting rationale should be obtained from another qualified medical professional. 

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's record. 

4.  Then refer the Veteran's claims file to the February 2012 VA PTSD examiner so that an Addendum can be created which includes an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder is caused or related to the Veteran's active duty service, to include his in-service head injury.  

In the alternative, if the Veteran is determined to have any current residuals of TBI related to service, the examiner is asked to opine whether any current acquired psychiatric disorder is at least as likely as not caused or aggravated by any current residuals of TBI.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered. 

A complete rationale for any opinion expressed and conclusion reached should be set forth, and any contradictory evidence must be addressed.

If the February 2012 VA PTSD examiner is unavailable to provide an Addendum report, a medical opinion with supporting rationale should be obtained from another qualified medical professional. 

If any examiner determines that physical examination and/or diagnostic testing of the Veteran are necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA record. 

5.  After completion of the above, the AOJ should review the entire record and readjudicate the issues on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


